PER CURIAM.
The order denying petitioner’s motion to vacate judgment and sentence is affirmed *680on the ground that the allegations set forth in the motion are insufficient to show a right to relief under Rule 3.850, F.R.Cr.P., 33 F.S.A. The motion fails to contain any allegation that petitioner, who alleges that he was denied the benefit of counsel, was insolvent and unable to procure counsel at the time of his conviction in 1946. Accordingly, the judgment is affirmed without prejudice to the re-filing of a motion containing the necessary allegations. McClen-don v. Wainwright, Fla.App. 1973, 280 So. 2d 703.
OWEN, C. J., and CROSS and MAGER, JJ., concur.